Citation Nr: 1001997	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The Veteran served on active duty from February 1985 to June 
1986.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a September 2003 rating decision in 
which the RO confirmed and continued the denial the Veteran's 
claim for service connection for PTSD.  

In November 2007, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge at 
the RO; a copy of the transcript is associated with the 
record.

In March 2008, the Board determined that new and material 
evidence had been received to reopen the Veteran's 
previously-denied claim for service connection for PTSD, and 
reopened and remanded the underlying de novo claim for 
additional development.  

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that, when the Veteran 
specifically requests service connection for PTSD, but the 
medical record includes other psychiatric diagnoses, the 
claim may not be narrowly construed as only a PTSD claim, and 
should be considered as a claim for a psychiatric disorder.  
However, in this instance, the Board notes that the RO has 
previously denied service connection for mental illness and 
drug abuse (July 1995), major depressive disorder (February 
2002), and alcohol and drug abuse as secondary to PTSD (March 
2005).  As the Veteran did not appeal these denials, they are 
final.  Consequently, the Board has characterized the issue 
on appeal as service connection for PTSD alone. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, competent 
medical evidence shows a diagnosis of PTSD related to a 
verified in-service stressor.
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Given the Board's favorable disposition of the 
Veteran's claim for service connection, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the appeal have been accomplished.

Analysis

The Veteran contends that he suffers from PTSD, as a result 
of his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Establishment of service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the in-service stressor occurred.  38 C.F.R. § 3.304(f) ; see 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Because the Veteran did not engage in combat with the enemy, 
nor does he so claim, his lay testimony or statements alone 
are not enough to establish the occurrence of the alleged 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Instead, the record must contain service records or other 
credible evidence, which corroborates the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
corroboration of every detail is not required.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 
Vet. App. 307 (1997)).  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran testified that, while at Fort Irwin, he and 
several other men were stranded on a mountain for about three 
days in "November 198[5]", during which time he reported 
developing frostbite in his feet.  He reported that, on the 
third day, they were helicoptered back to a field hospital 
where he reported staying for roughly a week.  Following this 
in-service event, the Veteran indicated that he began having 
memory lapses and feelings of hopelessness.  In addition, he 
believed that he suffered a nervous breakdown, although he 
admits that he never received any psychiatric treatment 
during service.

Attempts to obtain inpatient records from Fort Irwin through 
the National Personnel Records Center (NPRC) and to verify 
the Veteran's stressor through the United States Army and 
Joint Services Records Research Center (JSRRC) have been 
unsuccessful.  However, in an April 2008 statement, the 
Veteran indicated that he had never spent the night at the 
post hospital but was treated several nights in the field 
(not the post) hospital.  Moreover, the Veteran's stressor is 
not the type of stressor easily verifiable by the JSRRC.  
Even so, the Veteran's service treatment records reveal that 
he was treated on several occasions for cold weather injury, 
beginning in December 1985 at Fort Campbell, Kentucky.  For 
example, a December 1985 emergency care and treatment note 
dated December 12, 1985 reflects that the Veteran "[w]as at 
Fort Irwin when he sustained cold weather injury [about] 1 
month ago-has been back from Ft. Irwin x 30 days. . ."  He 
was treated for continuing foot pain and residuals of 
neuropathy secondary to cold weather injury on March 7, 1986.  
The RO referred to this history, in an October 1986 rating 
decision issued in December 1986, granting service connection 
for frostbite of both feet, effective June 18, 1986.  The 
Board finds these service department records are credible 
supporting evidence that the Veteran's in-service stressor 
occurred.  See, e.g., Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Turning to whether the Veteran has been diagnosed with PTSD 
which has been linked to his in-service stressor, the Board 
acknowledges that the September 2003 VA PTSD examination did 
not result in a diagnosis of PTSD.  The September 2003 VA 
examiner noted that the Veteran's stressor event did meet the 
DSM-IV stressor Criterion A, and that the Veteran also met 
Criteria B and C.  However, the September 2003 VA examiner 
felt that the Veteran failed to meet Criterion D and noted 
that the Veteran had anger problems which were present long 
before the traumatic incident and that the Veteran's 
disability at that time was related to his chronic alcohol 
and drug abuse problems and not his traumatic experience.  

This opinion is contradicted by the findings made by a May 
2002 private examiner and the July 2009 VA PTSD examiner.  
The May 2002 private examiner reiterated that the Veteran was 
"snowed in" by 14 inches of snow and was not rescued for 
several days while serving in the Army and that this led to 
severe frostbite and a "nervous breakdown" in the Veteran's 
terms.  He reported anxiety, apprehensiveness, flashbacks, 
and nightmares after that experience.  The Veteran had sleep 
disturbance and an exaggerated startle response.  He reacted 
to being in similar situations and had regressed in 
functionality.  He felt estranged and had a flat affect.  The 
examiner administered the MCMI-III and the profile generated 
from the Veteran's responses suggested a PTSD problem 
persisting in spite of mental health treatment that started 
in 1991.  He also had a serious alcohol abuse and crank abuse 
history, for which he had been treated four times, along with 
long-term personality trait problems.  The Veteran was 
diagnosed with alcohol abuse, psychoactive substance abuse 
NOS (Not Otherwise Specified), and chronic PTSD according to 
DSM-IV.  Unlike the VA examiners, this psychologist did not 
review the Veteran's claims file.

Similarly, the July 2009 VA examiner noted that, while the 
Veteran's stressor is not confirmed in recent material 
available in the claims file, it appears that it was 
confirmed earlier.  The Veteran did indicate that he was 
exposed to stress in the form of a deployment exercise in the 
mountains of California where they were caught in a snowstorm 
without proper clothing or other equipment to help them 
through the situation; that he observed at least one other 
person who was apparently more severely injured than he was; 
and that he suffered frostbite and is service connected for 
cold injury residuals.  The Veteran reported re-experiencing 
the stressor in nightmares and intrusive thoughts occurring, 
on average, twice a week.  The examiner stated that the 
Veteran meets the avoidance and numbing criteria for a 
diagnosis of PTSD by virtue of his efforts to avoid 
conversation about these events and that he also avoids 
certain reminders, such as camouflage clothing and cold 
weather.  The Veteran has felt detached and separate from 
other people, and he has had considerable difficulty over the 
years with having close, loving feelings towards other 
people.  The examiner stated that the Veteran also meets the 
increased arousal part for a diagnosis of PTSD by virtue of 
his moderately poor sleep.  Also, irritability is a 
significant ongoing problem, along with hypervigilance and a 
slightly greater degree of exaggerated startle.  Overall, the 
examiner opined that the Veteran meets the criteria for a 
diagnosis of PTSD according to DSM-IV.  The examiner added 
that no other mental disorder except for multiple drug abuse 
in partial remission was found on examination. 

The Board acknowledges that the record contains conflicting 
medical evidence regarding whether the Veteran currently 
meets DSM-IV criteria for a diagnosis of PTSD.  That is, the 
September 2003 VA examination reflects that the Veteran does 
not meet the criteria, while the May 2002 private examination 
and a more recent July 2009 VA examination reflect a 
diagnosis of PTSD meeting the criteria.  Thus, resolving all 
doubt in the Veteran's favor, the Board does find that there 
is medical evidence showing treatment for a confirmed 
diagnosis of PTSD.  Cf. McClain v. Nicholson, 21 Vet. App. 
319, 323 (2007) (Board finding that veteran had disability 
"at some point during the processing of his claim," satisfied 
service connection requirement for manifestation of current 
disability).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  On review, the 
Board finds that the record contains an approximate balance 
of negative and positive evidence as to the presence of PTSD.  
Of further significance to the Board is the July 2009 VA 
examiner's opinion that the Veteran's PTSD "is clearly 
related to his stressor event."  

Consequently, and resolving reasonable doubt in the Veteran's 
favor, the Board concludes that the evidence shows a 
diagnosis of PTSD related to a verified in-service stressor.  
Service connection for PTSD is, therefore, warranted.  See 
38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


